Citation Nr: 1342533	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a sore throat.

2.  Entitlement to service connection for a left knee burn scar.

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.  His claims folder has been rebuilt.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In April 2012, the Board in part remanded several claims. In a June 2013 rating decision, the Appeals Management Center (AMC) granted service connection for sinusitis, assigning a noncompensable rating, effective September 26, 2005.  Such grant represents a complete grant of the benefits sought with respect to the sinus disorder claim.  

Subsequent to the most recent supplemental statement of the case, the Veteran submitted additional evidence (internet medical information), along with a waiver of initial RO consideration.

In the prior remand, the Board referred the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) because the issue had been raised by the record.  See Veteran's October 2010 and January 2011 statements.  There is no indication that the RO/AMC has initiated adjudication of this claim, and the Board does not have jurisdiction over it.  The issue of entitlement to an acquired psychiatric disorder, to include PTSD is again REFERRED to the RO for appropriate action.

Additional information supplied by the Veteran after the case was remanded prompts the Board to again REMAND the case to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A VA Form 21-4142 was received from the Veteran in August 2013.  On that form, the Veteran indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  Because any SSA decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claim, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  On that form, the Veteran also referred to a private physician, Dr. R. M.; the current record already contains one statement from the identified doctor, however, on remand, any other outstanding relevant records should be requested.

In a statement received from the Veteran in May 2012, he identified treatment for a sore throat condition from certain private medical providers and there is no indication that a request for records has yet been accomplished.  The Veteran submitted internet information from the Mayo Clinic which indicates that a sore throat can be a symptom of sinusitis.  A May 2012 VA examiner appears to attribute the Veteran's sore throat/pharyngitis to his occasional upper respiratory infections and history of smoking.  However, it is still unclear whether the Veteran's sore throat condition could also be etiologically related to his sinusitis - if such is the case, the Veteran's submission could be construed as an informal claim for a higher initially assigned disability rating or a notice of disagreement as to the initially assigned rating. The RO will determine the status in the first instance, and a medical addendum for further clarification is therefore needed.

Accordingly, the case is REMANDED for the following action:

1.   Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

2.  Ask the Veteran to furnish signed authorizations for a release of records for the following medical providers and obtain the records:
 
a).  Dr. R. Montilus 
b).  Lincoln Hospital
c).  Flower & Fifth Hospital,
d).  Long Island College Hospital
e).  Kings County Medical Center  
See Veteran's statements received in May 2012, and VA Form 21-4142 dated in April 2012 (since expired).  

The Veteran should also be asked to submit all additional relevant records that he has in his possession.  

3.  After obtaining any outstanding evidence, refer the Veteran's claims file to the examiner who conducted the May 2012 ENT examination (or another suitable VA examiner if the identified examiner is unavailable) for an addendum.  

After a complete review of the record, the examiner is asked to clarify whether the Veteran's sore throat/pharyngitis is proximately due to, or alternatively, aggravated by, his service-connected sinusitis.  Reconcile the opinion with the Mayo Clinic internet article of record that indicates that a sore throat can be a symptom of sinusitis.

All findings and conclusions should be accompanied by complete rationale.

4.  With specific regard to his assertion of a chronic sore throat, determine if the Veteran is seeking an increased initial disability rating for sinusitis or service connection for a separate disorder. Then readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2013).


